Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is a non-final Office Action for serial number 16/121,246, Quick Attach Bracket System, filed on September 4, 2018.  Priority filing date is August 11, 2017.

Election/Restrictions
Applicant’s election without traverse of Species 1, claims 1-9 in the reply filed on November 30, 2020 is acknowledged.

Claim Objections
Claim 3 is objected to because of the following informalities:  line 4, the claim does not end with a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claim 6, line 4, claim is not completed with “and”.  It is not clear what applicant is trying to claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 8,333,355 to Stifal et al. (Stifal).
Stifal ‘355 discloses a quick attach bracket system (Fig. 4), comprises: a structural member (300, 405, 406 - frame); an attachment bracket (500 – left, right); the attachment bracket comprises an attachment body (Figs. 10A-10C), and upper end, a lower end, and at least one bracket hook (505); the attachment body extending between the upper end and lower end of the attachment bracket; one of the at least one bracket hook being connected adjacent to the upper end of the attachment (top end); the structural member comprises a structural body (frame), and upper end (405) and a lower end (406); the structural body 
Regarding claim 2, Stifal ‘355 discloses wherein the at least one bracket hook comprises a first bracket hook (505 – top) and a second bracket hook (505 – bottom); the at least one bracket receiver comprises a first bracket hook receiver (405) and a second bracket hook receiver (406); the first bracket hook being connected adjacent to the upper end of the attachment body; the second bracket hook being connected adjacent to the lower end of the attachment body; the first bracket hook receiver being connected adjacent to the upper end of the structural body; the second bracket hook receiver being connected adjacent to the lower end of the structural body; the first bracket hook being removably positioned within the first bracket hook receiver; and the second bracket hook being removably positioned within the second bracket hook receiver.
Regarding claim 3, Stifal ‘355 discloses a fastening mechanism (514); the structural member and the attachment bracket being releasably pressed together through the fastening mechanism
Regarding claim 4, Stifal ‘355 discloses wherein the fastening mechanism comprises a fastener (514), a fastener flange (plate - where the fastener goes through), and a fastener receiver (hole); the fastener flange being perpendicularly and terminally connected to the attachment body at the lower end; the fastener receiver being positioned at the lower end of 
Regarding claim 5, Stifal ‘355 discloses wherein the fastener being a bolt; the fastener flange comprises a bolt hole; the fastener receiver traversing into the structural body at the lower end of the structural body; and the bolt being positioned through the bolt hole, wherein the fastener is removably positioned within the fastener receiver of the structural member, and wherein the fastener flange is affixed adjacent to the fastener receiver through the bolt.
Regarding claim 6, Stifal ‘355 discloses wherein the attachment body comprises an inner surface and outer surface (inside / outside); and a fastener flange (514 – plate) being perpendicularly and terminally connected to the inner surface.
Regarding claim 7, Stifal ‘355 discloses wherein the attachment body comprises an inner surface (inside) and an outer surface (outside); a fastener flange (514 – plate) being perpendicularly and terminally connected to the inner surface; and a first bracket hook (505 – top) and a second bracket hook (505 – bottom) of the at least one bracket hook being connected to the inner surface.
Regarding claim 8, Stifal ‘355 discloses wherein the attachment bracket further comprises a plurality of fastener holes (surface 503 with holes); and the plurality of fastener holes traversing through the attachment body of the attachment bracket between the upper end and the lower end.
Regarding claim 9, Stifal ‘355 discloses wherein the attachment bracket further comprises a support hook (505 – bottom); and the support hook being terminally and .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Pub. No. 2017/0204615 – hook bracket attachment
U.S. Patent Pub No. 2008/0156949 – TV mount hook bracket
U.S. Patent Pub No. 2005/0167549 – TV mount hook bracket

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M. EPPS whose telephone number is (571) 272-8282.  The examiner can normally be reached on Monday-Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/TODD M EPPS/             Primary Examiner, Art Unit 3632                                                                                                                                                                                           	February 26, 2021